Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1068
                       Lower Tribunal No. 09-32975
                          ________________


                             Adrian Duncan,
                                  Appellant,

                                     vs.

                              Mia Franklin,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Christina
Marie DiRaimondo, Judge.

     Bickman Law PLLC, and Joshua Bickman, for appellant.

      Law Office of Pamela M. Gordon, P.A., and Pamela M. Gordon
(Hollywood), for appellee.


Before EMAS, LINDSEY, and LOBREE, JJ.

     PER CURIAM.
      Appellant Adrian Maurice Duncan appeals an order denying his

exceptions to the General Magistrate’s Report and Recommendations

wherein the trial court ratified, approved, and adopted the Report and

Recommendation of the General Magistrate dated November 17, 2020,

awarding retroactive child support.

     “The standard of review for a child support award is abuse of

discretion.” McKenna v. McKenna, 31 So. 3d 890, 891 (Fla. 4th DCA 2010).

A trial court’s determination of a party’s income for purposes of establishing

support obligations must be supported by competent, substantial evidence.

See Sallaberry v. Sallaberry, 27 So. 3d 234, 236 (Fla. 4th DCA 2010). The

trial court’s decision to impute income is reviewed for abuse of discretion.

See Cura v. Cura, 299 So. 3d 1127, 1129 (Fla. 3d DCA 2020). “Awards of

retroactive child support are reviewed for an abuse of discretion.” Williams

v. Gonzalez, 294 So. 3d 941, 945 (Fla. 4th DCA 2020) (quoting Henry v.

Henry, 191 So. 3d 995, 998 (Fla. 4th DCA 2016)).

      Finding there is competent, substantial evidence to support the

Magistrate’s findings, we find no abuse of discretion and affirm.

      Affirmed.




                                      2